Citation Nr: 0000580	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a stomach disorder, 
to include diarrhea and pain on flatulence, to include as due 
to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to 
include freckles, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a burning eyes, to 
include as due to an undiagnosed illness.

5.   Entitlement to service connection for a sore throat and 
coughing, to include as due to an undiagnosed illness.

6.   Entitlement to service connection for multiple joint 
stiffness, to include as due to an undiagnosed illness.
7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had approximately ten months of active duty, to 
include the period from January 1991 to July 1991.  He served 
in Southwest Asia from February 5, 1991 to June 10, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims of entitlement to 
service connection for headaches; a stomach disorder, to 
include diarrhea and pain on flatulence; a skin disorder, to 
include freckles; burning eyes; a sore throat and coughing; 
and multiple joint stiffness, with all of the aforementioned 
claims to include as due to an undiagnosed illness.  The RO 
also denied service connection for claims of entitlement to 
service connection for hearing loss, tinnitus and PTSD.  The 
veteran appealed, and in August 1998, the Board denied the 
claims.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).

In February 1999, representatives of the veteran and of the 
Secretary of Veterans Affairs (the Secretary) filed with the 
Court a Joint Motion for Remand and for a Stay of 
Proceedings.  That same month, the Court granted the motion, 
vacated the Board's August 1998 decision, and remanded the 
case to the Board.  The February 1999 Joint Remand provided a 
restatement of the laws and regulations applicable to claims 
for undiagnosed illnesses.
 
A review of the veteran's appeal (VA Form 9), received by the 
RO in April 1996, indicates that he may be seeking service 
connection for a psychiatric disorder other than PTSD.  This 
issue has not been certified for appellate review, and is not 
before the Board at this time.  It is referred to the RO for 
clarification and any indicated action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a causal link between the 
claimed headache disorder and any incident of service.

3.  There is no medical evidence of a chronic disorder 
involving a stomach disorder, to include diarrhea and pain on 
flatulence, nor is there any medical evidence of a causal 
link between the claimed stomach disorder, to include 
diarrhea and pain on flatulence, and any incident of service.

4.  There is no medical evidence of a causal link between the 
claimed skin disorder, to include freckles, and any incident 
of service.

5.  There is no medical evidence of a causal link between the 
veteran's burning eyes and any incident of service.

6.  There is no medical evidence of a causal link between the 
claimed sore throat and coughing and any incident of service.

7.  There is no medical evidence of a chronic disorder 
involving multiple joint stiffness, nor is there any medical 
evidence of a causal link between the claimed multiple joint 
stiffness and any incident of service.

8.  There is no medical evidence of a causal link between the 
veteran's hearing loss and any incident of service.

9.  There is no medical evidence of a causal link between the 
veteran's tinnitus and any incident of service.

10.  The veteran did not engage in combat.

11.  The veteran does not have PTSD attributable to military 
service or to any incident incurred therein.


CONCLUSIONS OF LAW

1.  The claims for service connection for headaches; a 
stomach disorder, to include diarrhea and pain on flatulence; 
a skin disorder, to include freckles; burning eyes; a sore 
throat and coughing; multiple joint stiffness; hearing loss; 
and tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Headaches; Stomach Disorder; Skin Disorder; Burning Eyes; 
Sore Throat
and Coughing; Multiple Joint Stiffness; Hearing Loss; and 
Tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A.        §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 3.309 (1999).  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303 (d) (1999); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
these issues is whether the veteran has presented well 
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran essentially asserts that he has headaches; a 
stomach disorder, to include diarrhea and pain on flatulence; 
a skin disorder, to include freckles; burning eyes; a sore 
throat and coughing; multiple joint stiffness; hearing loss; 
and tinnitus as a result of his service.  He has also 
asserted that all of these disorders, except for hearing loss 
and tinnitus, are due to undiagnosed illnesses. 

The veteran's service medical records (SMR's) do not include 
entrance or separation examination reports.  The SMR's do not 
show treatment for the claimed disorders, with the following 
exceptions: a "Desert Storm Out Processing Check List," 
dated in June 1991, shows that the veteran had complaints of 
"skin rashes or unusual infections."  He also complained of 
an upset stomach and diarrhea.  It was indicated this 
condition was a result of eating rich foods at the "Italian 
camp," and that it had not resolved.  However, the SMR's 
show that the veteran's stomach symptoms were thought to be 
temporary.  SMR's also show that the veteran was treated for 
a sore throat in January and March of 1991.  The January 1991 
diagnosis was upper respiratory infection.  The March 1991 
diagnosis was sinusitis and irritated throat/esophagus.  
These sore throat episodes appear to have resolved with 
treatment, as evidenced by lack of subsequent treatment or 
complaints.  In addition, the Board notes that the claims 
file includes a report of medical history, dated in June 
1991, which shows that the veteran denied "swollen or 
painful joints," "frequent or severe headache," hearing 
loss, skin diseases, chronic cough, frequent indigestion, and 
stomach trouble, and that he self-reported (otherwise 
unspecified) eye trouble, and "ear, nose or throat trouble" 
(described as cancor sores).  The report further indicates 
that the veteran had had some periodic stomach trouble since 
February 1991, but that there were no current problems.  
Based on the foregoing, the Board finds that none of the 
claimed conditions are shown to have been chronic in service.  
38 C.F.R. § 3.303(b).  

As for current diagnoses, a VA outpatient report, dated in 
December 1994, shows that the veteran had lentigos scattered 
across his upper back and shoulders, fordyce spots on lip, 
two cherry hemangiomas on the neck, and sebaceous hyperplasia 
on the forehead.  All conditions were classified as benign.  
A VA examination report, dated in February 1995, contains a 
diagnosis of rule out glaucoma, rule out roseacea, and 
rhinophyma.  Other diagnoses included history of diarrhea, 
two or three times a week, and a normal joint examination.  A 
VA audiological report, dated in February 1995, shows that 
the veteran had right ear hearing loss as defined in 
38 C.F.R. § 3.385.  A VA audiological report, dated in July 
1995, shows that the veteran had tinnitus.  VA outpatient 
reports, dated in May 1994 and July 1996, respectively, show 
that the veteran had mild sensorineural hearing loss (SNHL) 
at high frequencies in the right ear, and mild to moderate 
mixed hearing loss in the left ear.  The claims file contains 
three VA examination reports which collectively covered the 
respiratory system; the joints; the eyes, ears, nose and 
throat; the intestines; and the neurological system, all 
dated in August 1997.  These reports contain the following 
diagnoses: lentigo simplex, which the examiner stated should 
fade over time if not exposed to the sun; normal throat and 
chest examination; normal abdominal and rectal examinations; 
"burning of eyes, undetermined etiology"; joint pain, 
pending X-rays, with normal examination of all extremities 
and with full range of motion except for the knees; bilateral 
sensorineural hearing loss and constant tinnitus since 1991; 
and nonspecific pharyngitis since 1991.  It was also noted 
that the veteran had a skin disorder related to seborrheic 
dermatitis.  With the exception of the veteran's left knee, 
which has been service-connected, X-rays were negative, and a 
barium enema was negative.  An examiner stated that the 
veteran did not have migraine headaches.

A.  Service Connection (Other than Due to an Undiagnosed 
Illness)

Initially, the Board finds that the veteran has failed to 
provide competent evidence showing that he currently has a 
chronic condition involving multiple joint stiffness or a 
stomach disorder, to include diarrhea and pain on flatulence.  
As for the multiple joint stiffness claim, although the 
veteran's subjective reports of joint pain were recorded in 
the "diagnosis" portion of the August 1997 VA examination 
report, the Board finds that a diagnosis of multiple joint 
stiffness is not established.  The report shows that the 
veteran's joint examination, and X-rays, were entirely 
normal.  As for the claim for a stomach disorder, the 
February 1995 VA examination report contains a diagnosis of a 
history of diarrhea, two to three times a week.  However, 
this "diagnosis" does not specify the length of this 
history of diarrhea, does not link such condition to service, 
and when read in context, it appears to be no more than a 
bare transcription of lay history.  See LaShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Furthermore, no such condition 
was found on VA examination in August 1997, and the 
examination report shows that the veteran's abdominal and 
rectal examinations, and his barium enema test, were normal.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  As no medical evidence has been 
submitted to show that the veteran has a chronic condition 
involving multiple joint stiffness, or a stomach disorder, to 
include diarrhea and pain on flatulence, the claims for 
multiple joint stiffness, and a stomach disorder, to include 
diarrhea and pain on flatulence, on a direct basis, are not 
well grounded and must be denied.  See 38 C.F.R. § 3.303.

In addition, based on a review of the evidence of record, the 
Board finds that the veteran has failed to provide medical 
evidence that there is a nexus between any current headaches; 
skin disorder, to include freckles; burning eyes; a sore 
throat and coughing; hearing loss; or tinnitus and his 
service.  The first evidence of treatment for any of the 
claimed disorders is found in a VA outpatient report, dated 
in October 1993.  This is approximately two years and three 
months after separation from service.  In this regard, the 
Board has noted the examiner's opinions in the August 1997 VA 
examination report, which linked the veteran's hearing loss, 
tinnitus and pharyngitis back to 1991, and, therefore, 
possibly to his service.  However, the examiner did not 
indicate that he had reviewed the veteran's C-file prior to 
making his diagnoses, see Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993), 
these diagnoses are unenhanced by any additional medical 
comment, and they appear to be a bare transcription of a lay 
history.  These diagnoses therefore do not constitute 
"competent medical evidence" that the veteran has hearing 
loss, tinnitus or pharyngitis that is related to his service.  
See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  In 
addition, there is no evidence of hearing loss within a year 
of separation from active duty service upon which to afford 
service connection under the presumptive provisions of 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, the record does not 
include any medical opinion linking a continuity of symptoms 
reported by the veteran to any of the claimed disabilities, 
so as to well-ground any of the claims under Savage v. Gober, 
10 Vet. App. 488 (1997).  Therefore, the Board concludes that 
there is no evidence in the record which would support a 
grant of service connection for these claims on a direct 
basis, see 38 C.F.R. § 3.303, and that the claims for 
headaches; a stomach disorder, to include diarrhea and pain 
on flatulence; a skin disorder, to include freckles; burning 
eyes; a sore throat and coughing; multiple joint stiffness; 
hearing loss; and tinnitus, must be denied as not well 
grounded.
 


B.  Disability Due to an Undiagnosed Illness

The Board now turns to consideration of whether the veteran's 
claims for headaches; a stomach disorder, to include diarrhea 
and pain on flatulence; a skin disorder, to include freckles; 
burning eyes; a sore throat and coughing; and multiple joint 
stiffness, can be granted under any presumptive provisions 
pertaining to undiagnosed illnesses.  In this regard, 
pursuant to 38 U.S.C.A. § 1117; 38 C.F.R.     § 3.317, 
service connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(3).  Further, it should be noted that signs and 
symptoms which may be manifestations of undiagnosed illness 
include skin, headache, joint pain and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(b).  It should also be 
emphasized that entitlement under these special provisions is 
only for disability which by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

Where a Persian Gulf veteran claims service connection for an 
undiagnosed illness, evidence of objective indications of 
chronic disability, other than the veteran's own statements 
and testimony, is required in order to establish a well-
grounded claim.  VAOPCGPREC 4-99 (May 1999).

The Board finds that the claims file does not contain medical 
evidence which shows that the veteran's headaches, stomach, 
skin, eye, throat and joint symptoms are due to an 
undiagnosed illness.  In this regard, the medical evidence 
shows that the veteran's skin complaints have been attributed 
to benign, diagnosed disorders.  In addition, a VA 
examination report, dated in February 1995, shows that the 
veteran's eye symptoms were associated with possible 
glaucoma, rhinophyma, blepharitis and acne rosacea.  The 
Board further notes that the claims file includes a VA 
outpatient report, dated in May 1994, which contains 
complaints that included headache, burning eyes, soft stool, 
tinnitus, and knee and back pain, and which the veteran 
related to his Gulf War service.  The assessment was "non-
specific symptoms, post-Gulf war symptoms, unclear 
etiology."  However, the Board notes that this "diagnosis" 
is nonspecific, that there is nothing to indicate that the 
veteran's C-file was reviewed prior to this assessment, that 
the examiner's notation of "post Gulf war symptoms" does 
not amount to a conclusion that the claimed symptoms had 
persisted for at least six months or more, see 38 C.F.R. § 
3.317(a)(3), and that several of the complaints upon which 
this assessment was made (specifically, the veteran's 
complaints of burning eyes, knee and back pain, tinnitus and 
hearing loss) have been related to diagnosed disorders.  As 
diagnosed disorders, the provisions of 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317 cannot be used to establish service connection 
for these disorders.  See 38 C.F.R. § 3.317(a)(1)(ii).  This 
evidence simply contains a self-reported history from the 
veteran which was recorded by the medical examiner, 
unenhanced by any additional medical comment by that 
examiner.  This "diagnosis" therefore appears to have been 
based on a bare transcription of a lay history, and when 
considered in its own terms does not constitute "competent 
medical evidence" that the veteran has an undiagnosed illness 
attributable to his Persian Gulf service.  See LaShore, 
supra.  Thus, the relevant medical evidence does not show 
that the veteran currently has an undiagnosed illness that 
can be related to service under the provisions of 38 C.F.R. 
§ 3.317.

A well-grounded claim for service connection for an 
undiagnosed illness requires some evidence of objective 
indications of chronic disability, and proof that the 
disability has manifested to a compensable degree.  
VAOPCGPREC 4-99 at 10. Since there is no medical evidence 
showing that the veteran has headaches; a stomach disorder, 
to include diarrhea and pain on flatulence; a skin disorder, 
to include freckles; a sore throat and coughing; or multiple 
joint stiffness, due to undiagnosed disabilities attributed 
to Southwest Asia service during the Persian Gulf War, or 
that the claimed disabilities have persisted for at least six 
months or more to a degree of 10 percent disabling, see 38 
C.F.R. § 3.317(a)(3), the Board must conclude that the 
veteran's claims for service connection under the provisions 
of 38 C.F.R. § 3.317 are not well grounded and must be 
denied.  The Board notes that, while the veteran is obviously 
competent to state whether he has some of the symptoms in 
question, such as a headache or diarrhea, and he can 
certainly state that he has freckles, aside from the fact 
that the applicable regulation requires objective indicators 
of the claimed symptoms and signs, the veteran is not 
competent to opine that such claimed symptoms and signs are 
due to an undiagnosed illness, nor is he competent to state 
that any of the symptoms or signs at issue have been or are 
disabling to a degree of at least 10 percent.  That is, being 
a layman, he is not competent to give an opinion regarding 
medical causation or diagnosis, and his statements on such 
matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

C.  Conclusion

The Board has considered the veteran's statements indicating 
that he believes that he has headaches; a stomach disorder, 
to include diarrhea and pain on flatulence; a skin disorder, 
to include freckles; burning eyes; a sore throat and 
coughing; multiple joint stiffness; hearing loss; and 
tinnitus as a result of his service.  However, while his 
statements represent evidence of continuity of 
symptomatology, they are not competent evidence that shows 
that he currently has a chronic condition involving multiple 
joint stiffness, or a stomach disorder, to include diarrhea 
and pain on flatulence, nor are they competent medical 
evidence that he has an undiagnosed illness, or which relate 
any of the claimed present conditions to service.  Savage, 
supra.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
headaches; a stomach disorder, to include diarrhea and pain 
on flatulence; a skin disorder, to include freckles; burning 
eyes; a sore throat and coughing; hearing loss; tinnitus; and 
multiple joint stiffness must be denied as not well grounded. 

As a final matter, the Board has considered the arguments, 
principally set forth by the veteran's representative in 
February 1998, to the effect that a remand is required for a 
"leishmaniasis disease protocol."  However, the Board 
declines to remand this claim for further development.  In 
this case, the claims file contains outpatient reports 
covering several years, as well as at least five VA 
examination reports, which show that the veteran has been 
afforded a great deal of clinical testing.  Nowhere in the 
medical evidence is there a competent opinion of an 
undiagnosed illness within the meaning of 38 C.F.R. § 3.317, 
or a competent opinion linking any diagnosed disorder to the 
veteran's service.  Accordingly, the Board finds that there 
is no basis to find that any of the veteran's examinations 
were inadequate, or that a remand for a new examination is 
required.

In denying these claims as not well grounded, the Board 
acknowledges that it has considered and denied these appeals 
on a grounds different from that of the RO.  However, the 
appellant has not been prejudiced by the decisions.  This is 
because in assuming that the claims were well grounded, the 
RO accorded the claimant greater consideration than his 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this claim 
to the RO for consideration of the issue of whether the 
appellant's claim is well grounded would be pointless and, in 
light of the law cited above, would not result in 
determinations favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, the Court 
of Veterans Appeals has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent medical 
evidence of a diagnosis for the claimed disabilities, and for 
competent medical evidence of a link between the veteran's 
claimed headaches; a stomach disorder, to include diarrhea 
and pain on flatulence; a skin disorder, to include freckles; 
burning eyes; a sore throat and coughing; multiple joint 
stiffness; hearing loss; and tinnitus and his active duty 
service, with all claims except the claims for hearing loss 
and tinnitus to include as due to an undiagnosed illness 
attributed to Southwest Asia service during the Persian Gulf 
War, the Board views its discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
applications for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  



II.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed. 

The Board initially notes that the veteran does not assert 
that he has PTSD as a result of any event which took place 
during his first period of service, or during any period of 
active duty for training, or inactive duty training.  The 
veteran argues that he has PTSD as a result of his second 
period of active duty, in support of Operation Desert 
Shield/Storm.  More specifically, a review of his VA PTSD 
examination report, dated in February 1995, shows that he 
complained of seeing "dead bodies and turmoil and 
refugees."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The veteran's service records indicate that he served with 
the 418th Civil Affairs Company.  His awards include the 
Southwest Asia Service Medal with a Bronze Service Star.  His 
discharge (DD Form 214) indicates that his military 
occupation specialties were a food service specialist and an 
administrative specialist.  He has reported that he was a 
cook for a civil affairs unit while in Southwest Asia.

The veteran's DD 214 does not show that he received any 
commendations or awards for participation in combat with the 
enemy, such as the Combat Infantryman Badge, Purple Heart, or 
similar citation.  See 38 C.F.R. § 3.304(f).  

The Board initially notes that the veteran does not allege 
that he participated in combat, and finds that the record 
does not show that he participated in combat.

The claims file includes VA outpatient reports, dated in 
December 1994 and April 1996, which contain diagnoses of 
PTSD.  Despite these diagnoses of PTSD, which are sufficient 
to well ground the claim, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD.  In particular, the December 1994 report is 
unaccompanied by any sort of rationalized explanation for the 
diagnosis, and a review of the April 1996 outpatient report 
indicates that the veteran's PTSD diagnosis was not made 
after the benefit of an extended examination.  In this 
regard, the report shows that at that time, the veteran was 
also seeking treatment for a number of physical complaints, 
and there was no mention of any stressors whatsoever.  In 
contrast to the VA outpatient reports, the claims file 
contains two VA psychiatric examination reports, dated in 
February 1995 and August 1997, in which it was determined 
that the veteran did not have PTSD.  These reports include 
accounts of the veteran's life history, as well as objective 
clinical findings.  The diagnosis in the February 1995 noted 
that there was insufficient criteria for PTSD.  Similarly, in 
the August 1997 VA mental disorders examination report, the 
examiner stated that there was no Axis I diagnosis, and that 
the veteran did not meet the criteria for PTSD.  In addition, 
a September 1996 VA outpatient treatment report contains an 
assessment of depressive disorder, not otherwise specified.  
Based on the foregoing, the Board finds that the lack of a 
PTSD diagnosis in the VA examination reports of February 1995 
and August 1997 are more probative than the outpatient 
reports of December 1994 and April 1996, and that the 
preponderance of the evidence shows that the veteran does not 
have PTSD.  Consequently, the veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met.  Accordingly, 
service connection for PTSD must be denied.

The only other evidence that the veteran has PTSD are his 
statements.  However, the veteran, as a lay person untrained 
in the fields of medicine or psychiatry, is not competent to 
offer an opinion as to diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for headaches; a stomach disorder, to 
include diarrhea and pain on flatulence; a skin disorder, to 
include freckles; burning eyes; a sore throat and coughing; 
multiple joint stiffness; hearing loss; tinnitus; and PTSD is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
 


